Citation Nr: 9917989	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-14 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of January 1997 from the Boston, 
Massachusetts, Regional Office (RO).  This appeal was the 
subject of a previous Board remand in September 1998.  At 
that veteran's most recent hearing, before a member of the 
Board, he appeared to raise the issue of entitlement to 
service connection for tinnitus.  The RO is directed to 
develop this issue as appropriate.  The sole issue on appeal 
concerns entitlement to service connection for hearing loss 
of the left ear.


REMAND

The veteran during his hearings at the RO and before a member 
of the Board sitting at Boston, Massachusetts testified that 
in June or July 1945, while station at Kassel, Germany, he 
underwent a physical examination.  The physician asked him if 
he was experiencing hearing or pain in the left ear.  The 
physician informed him that in time he would become deaf in 
the left ear.  This report is not on file.  He further 
testified that he was a clerk in the air corps and was 
constantly exposed to airplane engine noise.  

The records show that the veteran was seen in July 1974 for 
vertigo, approximately 22 years prior to his current claim.  
At that time he gave a history of tinnitus and hearing in the 
left ear of some duration.  He indicated that during WW II he 
had been informed that he had a perforated left tympanic 
membrane.  A June 1997 private audiology report shows hearing 
loss in the left ear.  In view of these facts the Board is of 
the opinion that additional development is required.

Accordingly, the case is REMANDED doe the following actions

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment or evaluation for hearing loss 
in the left ear covering the period 
following his release of active duty to 
the present.  The RO should then obtain 
all records, which are not on file.  He 
should be asked to furnish any additional 
information regarding the examination in 
Kassel, Germany, to include the 
approximate month, location, and the name 
of the treating facility.

The RO should notify the appellant that, 
on remand, he may submit additional 
evidence and argument in support of his 
claim.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

2.  The RO should request the National 
Personnel Records Center to conduct a 
search for the report of the examination, 
which was conducted at Kassel, Germany 
apparently around June or July 1945.  The 
veteran was a member of HQ, 36th Fighter 
Group.  

3.  A VA examination should be conducted 
by a specialist in ear disorders in order 
to determine the etiology of the 
veteran's left ear hearing loss and 
tinnitus. In addition to an audiological 
examination any other tests indicated are 
to be conducted.  The claims folder and a 
copy of this Remand are to be furnished 
to the examiner in conjunction with the 
examination.  It is requested that the 
examiner obtain a detailed history 
regarding noise exposure during service 
and following service.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not the left ear hearing loss and 
tinnitus, if diagnosed, are related to 
his active duty. A complete rational for 
any opinion expressed should be included 
in the examination report. 

4. Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for left ear hearing loss.

If following completion of the above, the decision remains 
adverse to the veteran, he and his representative should be 
provided with a Supplemental Statement of the Case, and an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further review, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 

